     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 1 of 14 PageID #: 1364




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                             Civil Action No. 2:21-cv-00316
                                               Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK MORRISEY
In his official capacity as Attorney General, and THE
STATE OF WEST VIRGINIA,
        Defendants.


        WEST VIRGINIA SECONDARY SCHOOL ACTIVITIES COMMISSION’S
             MEMORANDUM IN SUPPORT OF MOTION TO DISMISS
                 PLAINTIFF’S FIRST AMENDED COMPLAINT

        Now comes West Virginia Secondary School Activities Commission (WVSSAC), by

counsel, Roberta F. Green, Anthony E. Nortz, Kimberly M. Bandy and Shuman McCuskey Slicer

PLLC, and, pursuant to Rule 12(b) of the Federal Rules of Civil Procedure, hereby moves this

Court to dismiss all claims asserted against it with prejudice as a matter of law because Plaintiff’s

First Amended Complaint fails to state a claim against WVSSAC upon which relief can be

granted.1 In this matter, Plaintiff has alleged that enactment of H.B. 3293 has resulted in violation

of Title IX and the Equal Protection Clause of the 14th Amendment when a principal within the



1
 See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 677 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570
(2007).
    Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 2 of 14 PageID #: 1365




Harrison County Board of Education system indicated Plaintiff could not run on the girls’ track

team. Plaintiff is seeking a ruling that she is entitled to participate on the sports team of the gender

with which she identifies.

        Here, Plaintiff identifies no enforcement action that WVSSAC has taken or is slated to take

relative to H.B. 3293 nor does Plaintiff allege that WVSSAC is called upon to take any action

whatsoever at this time. Further, it is undisputed that WVSSAC is not mentioned within H.B. 3293

and language regarding WVSSAC was purposefully removed from H.B. 3293 during the drafting

process. WVSSAC’s policies as currently crafted do not and would not impede this Plaintiff from

proceeding with middle school cross-country or track as she envisions,2 and any modification in

the WVSSAC system would be occasioned by outcome here. Whereas Plaintiff’s First Amended

Complaint now alleges for the first time that “[u]pon information and belief, the School Activities

Commission is the controlling authority for Bridgeport Middle School’s athletic programs,” 3

Plaintiff also has provided sworn testimony that the Commission’s regulations are gender neutral

as written.4 Therefore, even assuming that the Commission were the controlling authority, Plaintiff

has conceded that its regulations are neutral.

        It is clear on the record that WVSSAC has not caused any harm to B.P.J. There are

absolutely no grounds for Plaintiff to recover damages or attorney’s fees from WVSSAC because

WVSSAC did not cause enactment of the law that she claims to be the source of potential harm to

her, and WVSSAC has done nothing to enforce that law against B.P.J. Additionally, Plaintiff’s

amended claims against WVSSAC should be dismissed because there is no potential remedy as

against WVSSAC that would result in the relief Plaintiff seeks. WVSSAC’s regulations are



2
  See Grimm v. Gloucester County School Board, 972 F.3d 586, 619–20 (4th Cir. 2020).
3
  First Am. Compl. ¶ 8, ECF No. 64.
4
  See Heather Jackson Decl. ¶ 25, at 23, ECF No. 2-1.

                                                   2
     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 3 of 14 PageID #: 1366




identified by Plaintiff as neutral and are not challenged by her. WVSSAC stands outside these

determinations as a matter of law and fact, such that dismissal as a matter of law is the necessary

and proper resolution at this time.5

               In support of this Motion, Defendant states as follows:

          I.      FACTS

          Plaintiff B.P.J. is an 11-year-old girl who will start middle school in the fall and wishes to

participate on the girls’ cross-county and track teams. Am. Compl. at ¶¶ 1, 6. In April of 2021, the

West Virginia Legislature passed H.B. 3293, which purports to recognize the inherent differences

between biological males and biological females and the valid justification for sex-based

classifications in sports. W. Va. Code § 18-2-25d(a). Additionally, H.B. 3293 prohibits

participation of biological males, individuals whose biological sex as determined at birth is male,

in sports designated for biological females. W. Va. Code § 18-2-25d(c)(2). H.B. 3293 does not

mention Defendant WVSSAC and does not create any duties for WVSSAC. H.B. 3293 does

establish that the State Board of Education shall promulgate rules, including emergency rules,

pursuant to § 29A-3B-1 et. seq. of the West Virginia Code to implement the provisions of this

section. W. Va. Code § 18-2-25d(e).

          Plaintiff alleges she was angered and saddened by the passage of H.B. 3293, believing it

would prevent her from participating on girls’ sports teams in middle school. Am. Compl. at ¶ 78.

In May of 2021, Plaintiff alleges that she was told by the Principal at Bridgeport Middle School

that she would not be allowed to run on the girls’ cross-country or track teams due to H.B. 3293.

Id. at ¶ 81. Plaintiff’s First Amended Complaint includes no allegations that anyone from

WVSSAC informed her that she would be unable to participate in girls’ cross-country or track, or



5
    WVSSAC does not waive any other factual or legal defenses to the First Amended Complaint.

                                                    3
   Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 4 of 14 PageID #: 1367




that WVSSAC has taken any action to attempt to enforce the law as to her. Further, it is not alleged

that WVSSAC directed, or in any way communicated to Bridgeport Middle School that B.P.J.

would not or should not be allowed to participate on the girls’ cross-country or track teams.

        II.     STANDARD OF REVIEW

        Pursuant to the Federal Rules of Civil Procedure Rule 12(b)(6), Plaintiff has failed to raise

a claim for relief that would be available as against this defendant, such that dismissal is the

necessary and proper outcome at this time. “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id., (citing Twombly, 550 U.S. at 556). This standard requires more than the sheer

possibility that a defendant has acted unlawfully and more than allegations that are merely

consistent with liability. Id., (citing Twombly, 550 U.S. at 557). However, “the tenet that a court

must accept as true all of the allegations contained in a complaint is inapplicable to legal

conclusions.” Id., (citing Twombly, 556 U.S. at 678). The court is “not bound to accept as true a

legal conclusion couched as a factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v.

Allain, 478 U.S. 265, 286 (1986)).

        III.    ANALYSIS

        Plaintiff alleges that H.B. 3293 discriminates against B.P.J. in violation of Title IX and the

Equal Protection Clause of the 14th Amendment; however, Defendant WVSSAC has no

affirmative duty under H.B. 3293, has taken no action to discriminate against B.P.J. and has no

control over the actions of entities that will determine West Virginia law pursuant to or related to



                                                   4
    Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 5 of 14 PageID #: 1368




H.B. 3293. Whereas Plaintiff now alleges that WVSSAC has a statutory duty to supervise and to

implement policies and programs, it bears noting that under the West Virginia Code provision

cited by the Plaintiff the State Board of Education maintains “prior approval” over the actions of

WVSSAC. Beyond that misstep, however, even where Plaintiff alleges generally now that

WVSSAC has a supervisory role or some rule-making authority,6 Plaintiff has already conceded

that WVSSAC’s regulations and forms are gender (and, therefore, transgender) neutral. WVSSAC

is simply not an appropriate Defendant in this matter.

        A. WVSSAC is an improper Defendant in this action because WVSSAC has no duty
           under H.B. 3293.

        In attempting to include WVSSAC as a Defendant in this action, Plaintiff alleges that

WVSSAC has a statutory duty to supervise and to implement policies and programs, apparently

attempting to impute supervision under or enforcement of H.B. 3293 to WVSSAC despite the fact

that H.B. 3293 relies entirely upon the State Board of Education, the Higher Education Policy

Commission, and the Council for Community and Technical College Education to promulgate

rules to implement its provisions.7 As noted, WVSSAC is not cited in this statute, and the rules of

statutory construction provide that, in this instance, the exclusion is meaningful, that the

Legislature is presumed to have included or excluded knowingly.8 As Plaintiff asserts in her First

Amended Complaint, the Legislature specifically removed language from H.B. 3293 that would

have required WVSSAC to participate in determinations made in accordance with the law. See,

e.g., Am. Compl. at ¶ 50. The statute itself occasions no changes in WVSSAC policies. Per the



6
  First Am. Compl. ¶¶ 7, 8, ECF No. 64.
7
  W. Va. Code § 18-2-25d(e) (effective July 8, 2021).
8
  West Virginia’s Code Chapter 18 elsewhere cites WVSSAC, but WVSSAC is expressly excluded in W.
Va. Code § 18-2-25d(e). “[Where] Congress includes particular language in one section of a statute but
omits it in another section of the same Act, it is generally presumed that Congress acts intentionally and
purposely in the disparate inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23 (1983).

                                                    5
     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 6 of 14 PageID #: 1369




statute as passed and given the omissions, any determinations to be made as to team assignments

will be made at the State or County level and resolved prior to submission of rosters to WVSSAC.

        Beyond that, however, even where Plaintiff alleges generally now that WVSSAC has a

supervisory role or some rule-making authority,9 yet Plaintiff has failed to cite any role WVSSAC

has pursuant to this statute. Additionally, Plaintiff does not allege that WVSSAC has taken any

actions whatsoever toward enforcing the challenged law and, conversely, under oath, has identified

WVSSAC’s policies and forms as gender and therefore transgender neutral. 10 Further, it is

undisputable that the express terms of H.B. 3293 itself find no role for WVSSAC and that

WVSSAC is not envisioned by the Legislature as having a role in enforcing West Virginia’s law

or establishing regulations regarding its implementation.

        Plaintiff appears to admit that WVSSAC is unnecessary to the relief she seeks and that the

relief she seeks is unavailable through WVSSAC. Plaintiff cites WVSSAC’s regulations,

protocols, and forms as gender (and therefore transgender) neutral. Indeed, Plaintiff concedes by

suggestion that WVSSAC was cited only in an early version of the statute.11 WVSSAC’s inability

to affect the relief requested by Plaintiff is highlighted by the fact that H.B. 3293 does not envision

a cause of action against WVSSAC for any statutory violation (no doubt because WVSSAC does

not affect or make determinations under the statute):

                 (d) Cause of Action. -
                 (1) Any student aggrieved by a violation of this section may bring an action
        against a county board of education or state institution of higher education alleged
        to be responsible for the alleged violation. The aggrieved student may seek
        injunctive relief and actual damages, as well as reasonable attorney’s fee and court
        costs, if the student substantially prevails.
                 (2) In any private action brought pursuant to this section, the identity of a
        minor student shall remain private and anonymous.


9
  First Am. Compl. ¶¶ 7, 8, ECF No. 64.
10
   See Heather Jackson Decl. ¶ 25, at 23, ECF No. 2-1.
11
   First Am. Compl. ¶ 50, ECF No. 64.

                                                    6
     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 7 of 14 PageID #: 1370




                  (e) The State Board of Education shall promulgate rules, including
          emergency rules, pursuant to §29A-3B-1 et. seq. of this code to implement the
          provisions of this section. The Higher Education Policy Commission and the
          Council for Community and Technical College Education shall promulgate
          emergency rules and propose rules for legislative approval pursuant to §29A-3A-
          1 et. seq. of this code to implement the provisions of this section.12

Given that the statute does not reference nor include WVSSAC in any way and given that the

Legislature affirmatively removed mention of WVSSAC from the subject statute, WVSSAC has

no ability to provide B.P.J. with any of her requested relief. For these reasons, WVSSAC actions

do not affect the outcome of this Court’s determination, and any involvement WVSSAC would

have relative to B.P.J.’s running on the girls’ cross-country or track teams would arise after West

Virginia law on this issue has been finalized, including a final decision in this matter relative to

the statute.

          Without identifying any policy that WVSSAC has enacted (or is charged with enacting)

that violates Title IX or the Equal Protection Clause, Plaintiff’s claims as against WVSSAC rise

no further than to suggest the “sheer possibility that a defendant has acted unlawfully and [even

then, still fails even to raise] allegations that are . . . consistent with liability.”13 Therefore,

Plaintiff’s claims must fail.

          B. WVSSAC is an improper defendant in this action because WVSSAC’s rules and
             regulations do not violate B.P.J.’s rights.

          WVSSAC has taken no action to enforce H.B. 3293 against B.P.J., and the Court has

granted B.P.J.’s Motion for Preliminary Injunction, such that WVSSAC is preliminarily enjoined

from doing so. Further, as Plaintiff asserts in her First Amended Complaint, the Legislature

specifically removed language from H.B. 3293 that would have required WVSSAC to participate

in determinations made in accordance with the law. See, e.g., Am. Compl. at ¶ 50. Lastly,


12
     W. Va. Code § 18-2-25d(d), (e) (effective July 8, 2021).
13
     Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557).

                                                      7
     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 8 of 14 PageID #: 1371




WVSSAC’s regulations on cross-country and track are not impacted or addressed in any way by

H.B. 3293, and where, in particular, as relates to cross-country and track, all WVSSAC regulations

are uniform across the board in providing one set of regulations for boys and girls,14 not even


14
  Of note, Plaintiff does not challenge sex-separated teams. See Pl.’s Mem. in Supp. of Pl.’s Mot. Prelim.
Inj. at 21, ECF No. 19 [hereinafter “Memorandum”]. See also WVSSAC Track Coaches Packet at 6, ECF
No. 47-1.

        §127-3-22. Cross Country (Boys and Girls).
        22.1. Rules: Cross country rules published by the National Federation of State High School
        Associations are the official rules for all interscholastic competition unless otherwise
        provided by Commission modification.
        22.2. Organized team practice will begin on Monday Week 5 and first meet may be held
        on Saturday of Week 7.
        22.3. Length of Season: The cross country season will end for each team or individual at
        tournament elimination.
        22.4. Maximum Team Contests: A cross country team will be permitted 16 meets exclusive
        of regional and state contests.
        22.5. Scrimmages: Two cross country scrimmages with another high school may be
        conducted. See Glossary.
        22.6. Individual students of a team must have practiced on 14 SEPARATE days, exclusive
        of the day of a contest, before participating in an interscholastic contest.
        22.7. A student may accept awards in WVSSAC sanctioned events and non sanctioned
        events during the entire year. These awards must be consistent with the items specified in
        the Awards Rule.

        §127-3-29. Track and Field (Boys and Girls)
        29.1. Rules: Track and Field rules published by the National Federation of State High
        School Associations are the official rules for all interscholastic competition unless
        otherwise provided by Commission modification.
        29.2. Organized Team Practice: Organized team practice will begin on Monday of Week
        35 and the first contest may be on Wednesday of Week 37.
        29.3. Length of Season: The track and field season will end for each team or individual
        by WVSSAC tournament elimination.
        29.4. Maximum Team Contests: track and field team will be permitted 16 meets
        exclusive of sectional, regional, and state contests.
        29.5. Participation Limitations: Maximum of 4 events per participant per meet.
        29.6. Scrimmages: Not permitted
        29.7. Individual students of a team must have practiced on 14 SEPARATE days,
        exclusive of the day of a contest, before participating in an interscholastic contest.
        29.8. A student may accept awards in V/VSSAC sanctioned events and non-sanctioned
        events during the entire year. These awards must be consistent with the items specified in
        the Awards Rule.
        29.9. Middle School/9th Grade - The above will apply for Middle School/9th Grade with
        the following adaptations:
                 29.9.1. Middle school/9th grade teams will be permitted 14 meets and only 2
                 meets per week.

                                                    8
   Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 9 of 14 PageID #: 1372




Plaintiff finds WVSSAC an obstacle to accomplishing federal objectives. Therefore, it is clear on

the record as presented to the Court that WVSSAC has not caused any harm to B.P.J. Absolutely

no grounds exist for Plaintiff to recover damages or attorney’s fees from WVSSAC because

WVSSAC did not cause enactment of the law that she claims to be the source of potential harm to

her, and WVSSAC has done nothing to enforce that law.

        Because the Legislature removed mention of WVSSAC from H.B. 3293 and, in particular,

made the decision to remove language from H.B. 3293 that would have required WVSSAC to

participate in determinations made in accordance with the law, see, e.g., Am. Compl. at ¶ 50, the

statute itself changes none of WVSSAC’s policies nor does it impose any new duties upon

WVSSAC. This is highlighted by the fact that, whereas Plaintiff now alleges that WVSSAC

implements policies and/or has controlling authority,15 Plaintiff expressly does not assert that

WVSSAC’s regulations or programs violate her rights in any way and, to the contrary, expressly

attests that the regulations and forms currently allow inclusion regardless of gender/transgender

determinations. There is no allegation that WVSSAC has exercised its alleged authority in any

way contrary to her rights.

        WVSSAC does not have regulations that categorically ban transgender athletes nor does

WVSSAC’s enrollment paperwork (physical exam) ask athletes to select or identify themselves

by gender.16 WVSSAC is not mandated to determine the appropriate team for B.P.J. but will only

receive the rosters for cross-country and/or track with the names in place. That is, WVSSAC will




                29.9.2. Middle school/9th grade season will be completed by Thursday of Week
                46.
                29.9.3. Participation limitation: Middle school/9th grade students, regardless of
                grade levels (6, 7, 8, or 9), may compete in a maximum of four events, of which
                only three may be running events including relays.
15
   First Am. Compl. ¶¶ 7, 8, ECF No. 64.
16
   Memorandum, supra note 14, at 8 n.6, ECF No. 19.

                                                    9
     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 10 of 14 PageID #: 1373




not drive outcome, will not determine the solution, and is not identified or called upon in H.B.

3293 to do anything whatsoever.17

         For these reasons, WVSSAC actions do not affect the outcome of this Court’s

determination, and any involvement WVSSAC would have relative to B.P.J.’s running on the girls’

cross-country or track teams would arise after West Virginia law on this issue has been finalized.

Indeed, as recognized in the Memorandum in Support of Plaintiff’s Motion for Preliminary

Injunction (“Memorandum”), Plaintiff concedes that, prior to H.B. 3293, West Virginia had

“separate sports teams for boys and girls and did not categorically bar girls like B.P.J. from

competing in school sports on girls’ teams.”18 In particular, as relates to cross-country and track,

all WVSSAC regulations are uniform across the board in providing one set of regulations for boys

and girls.19 Further, Heather Jackson’s sworn statement attests that “verification of ‘reproductive

biology and genetics’ is not part of the routine sports physical exam required by Defendant

WVSSAC.”20 WVSSAC’s physical examination form, the sole registration form WVSSAC

requires from athletes for participation, does not have the athletes identify themselves by gender.21

As is evident from the express terms of H.B. 3293, WVSSAC’s regulations are not impacted or

addressed in any way by the legislation.

         The involvement WVSSAC would have, if any, is derivative of the outcome here – after

the motions, rulings, appeals. At this time, and as conceded by Plaintiff, WVSSAC policies are




17
   While WVSSAC has the ability to promulgate rules under W. Va. Code § 18-2-25, all rules are subject
to oversight and approval by the West Virginia State Board of Education who has ultimate approval
authority.
18
   See Memorandum, supra note 14, at 7, ECF No. 19; see also Memorandum, supra note 14, at 12, ECF
No. 19 (citing §127-2-3.8 (Eligibility), which states in pertinent part “[the] [s]chool may sponsor separate
teams for members of each sex where selection for such teams is based upon competitive skill.”).
19
   Of note, Plaintiff does not challenge sex-separated teams. See supra text accompanying note 14.
20
   See Memorandum, supra note 14, at 8 n.6, ECF No. 19.
21
   See Id.; Heather Jackson Decl. at Exhibit A, 26–27, ECF No. 2-1.

                                                    10
     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 11 of 14 PageID #: 1374




gender/transgender neutral as written. While outcome could lead to finetuning of policies or

regulations, no position currently taken by the WVSSAC is challenged before this Court. Simply

put, WVSSAC is not the impediment nor the means to the relief Plaintiff seeks. WVSSAC operates

outside these determinations, at least at this time, and any action it would be called upon to take

would be determined by outcome here – it would not determine outcome itself.

         At this time, WVSSAC has no role associated with the law created by H.B. 3293, and,

therefore, WVSSAC should not be a party to this action. Once again, Plaintiff claims as against

WVSSAC rise no further than to suggest the “sheer possibility that a defendant has acted

unlawfully and [even then, still fails even to raise] allegations that are . . . consistent with

liability.”22 Therefore, WVSSAC should be dismissed from this action due to Plaintiff’s failure to

state a claim upon which relief can be granted.

         IV.    CONCLUSION.

         Where there are no actions of WVSSAC that could lead to a finding of liability for damages

or attorney’s fees against WVSSAC, and no actions of WVSSAC that could provide the relief

sought by the Plaintiff, WVSSAC should be dismissed as a matter of law.




22
  See Memorandum, supra note 14, at 8 n.6, ECF No. 19; Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S.
at 557); see also Pl.’s Consolidated Reply in Supp. Of Mot. for Prelim. Inj. at 16, ECF No. 53 (stating that
“West Virginia already had a long-standing and unchallenged policy of establishing separate school sports
teams for boys and girls, as well as no law or policy categorically prohibiting girls who are transgender
from playing on girls’ teams.”); W. Va. Code § 127-2-3.8; Statement of Interest of the United States at 6,
ECF No. 42.

                                                    11
  Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 12 of 14 PageID #: 1375




                                 WEST VIRGINIA SECONDARY SCHOOL
                                 ACTIVITIES COMMISSION,
                                 By Counsel.


/S/ Roberta F. Green
______________________________________
Roberta F. Green (WVSB #6598)
Anthony E. Nortz (WVSB #12944)
Kimberly M. Bandy (WVSB #10081)
SHUMAN MCCUSKEY SLICER PLLC
Post Office Box 3953 (25339)
1411 Virginia Street East, Suite 200 (25301
Charleston, WV 25339
(304) 345-1400
(304) 343-1826 FAX
rgreen@shumanlaw.com
anortz@shumanlaw.com
kbandy@shumanlaw.com




                                              12
     Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 13 of 14 PageID #: 1376




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

B.P.J., by her next friend and mother,
HEATHER JACKSON,
        Plaintiff,

v.                                           Civil Action No. 2:21-cv-00316
                                             Honorable Joseph R. Goodwin, Judge

WEST VIRGINIA STATE BOARD OF EDUCATION,
HARRISON COUNTY BOARD OF EDUCATION,
WEST VIRGINIA SECONDARY SCHOOL
ACTIVITIES COMMISION, W. CLAYTON BURCH
in his official capacity as State Superintendent, and
DORA STUTLER in her official capacity as
Harrison County Superintendent, PATRICK MORRISEY
In his official capacity as Attorney General, and THE
STATE OF WEST VIRGINIA,
        Defendants.

                                CERTIFICATE OF SERVICE

I hereby certify that I, Roberta F. Green, have this day, the 30th day of July, 2021, served a true
and exact copy of “West Virginia Secondary School Activities Commission’s Memorandum in
Support of Motion to Dismiss Plaintiff’s First Amended Complaint” with the Clerk of Court
using the CM/ECF System, which will send notification of such filing to the following counsel of
record:


Loree Stark                                                 Kathleen R. Hartnett
ACLU of WV FOUNDATION                                       Julie Veroff
P.O. Box 3952                                               COOLEY LLP
Charleston, WV 25339-3952                                   101 California St., 5th Floor
lstark@acluwv.org                                           San Francisco, CA 94111-5800
                                                            khartnett@cooley.com

Katelyn Kang                                                Elizabeth Reinhardt
COOLEY LLP                                                  COOLEY LLP
55 Hudson Yards                                             500 Boylston St., 14th Floor
New York, NY 10001-2157                                     Boston, MA 02116-3736
kkang@cooley.com                                            ereinhardt@cooley.com
  Case 2:21-cv-00316 Document 71 Filed 07/30/21 Page 14 of 14 PageID #: 1377




Andrew Barr                                       Avatara Smith-Carrington
COOLEY LLP                                        LAMBDA LEGAL
1144 15th St., Suite 2300                         3500 Oak Lawn Ave., Suite 500
Denver, CO 80202-5686                             Dallas, TX 75219
abarr@cooley.com                                  asmithcarrington@lambdalegal.org

Joshua Block                                      Carl Charles
Taylor Brown                                      LAMBDA LEGAL
Chase Strangio                                    730 Peachtree Street NE., Suite 640
ACLU FOUNDATION                                   Atlanta, GA 30308-1210
125 Broad Street                                  ccharles@lambdalegal.org
New York, NY 10004
jblock@aclu.org

Sruti Swaminathan                                 Susan Llewellyn Deniker
LAMBDA LEGAL                                      STEPTOE and JOHNSON, LLC
120 Wall St., 19th Floor                          400 White Oaks Boulevard
New York, NY 10005                                Bridgeport, WV 26330
sswaminathan@lambdalegal.org                      susan.deniker@steptoe-johnson.com

Kelly C. Morgan                                   Tara Borelli
BAILEY & WYANT, PLLC                              LAMBDA LEGAL
500 Virginia St., East, Suite 600                 158 West Ponce De Leon Avenue,
Charleston, WV 25301                              Suite 105
kmorgan@baileywyant.com                           Decatur, GA 30030

Douglas P. Buffington, II                         David C. Tryon
Curtis R.A. Capehart                              West Virginia Atty. General’s Office
Jessica A. Lee                                    1900 Kanawha Blvd., E.
State Capitol Complex                             Bldg. 1, Rm 26E
Building 1, Room E-26                             Charleston, WV 25305
Charleston, WV 25305-0220                         David.C.Tryon@wvago.gov
Curtis.R.A.Capehart@wvago.gov


                                           /S/ Roberta F. Green
                                           ___________________________________
                                           Roberta F. Green, Esquire (WVSB #6598)
                                           SHUMAN MCCUSKEY SLICER PLLC
                                           Post Office Box 3953 (25339)
                                           1411 Virginia Street E., Suite 200 (25301)
                                           Charleston, West Virginia
                                           Phone: (304) 345-1400
                                           Facsimile: (304) 343-1826
                                           Counsel for Defendant WVSSAC

                                      14
